MEMORANDUM **
George L. Mothershed appeals pro se the district court’s judgment dismissing his action against United States Bankruptcy Judge Sarah Sharer Curley, and the district court’s order denying his motions for *265reconsideration. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the district court’s dismissal de novo. Moore v. Brewster, 96 F.3d 1240, 1243 (9th Cir. 1996). We affirm.
Mothershed’s contention that Judge Curley acted in complete absence of jurisdiction when she enforced an injunction issued by another bankruptcy judge lacks merit. See Tanner Motor Livery, Ltd. v. Avis, Inc., 316 F.2d 804, 809 (9th Cir.1963) (“Each judge of a multi-judge district court has the same power and authority as each other judge”). Thus, the district court properly held that Judge Curley is absolutely immune from suit. See Stump v. Sparkman, 435 U.S. 349, 356, 98 S.Ct. 1099, 55 L.Ed.2d 331 (1978). See id.
The district court did not abuse its discretion in denying Mothershed’s motion for reconsideration because he failed to demonstrate any basis for relief from judgment. See Kona Enter. Inc. v. Estate of Bishop, 229 F.3d at 883, 890-91 (9th Cir. 2000).
We find Mothershed’s remaining contentions unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.